DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed 01 June 2021 has been entered.  Claims 1, 3-15 and 17-18 are pending; claims 1, 3, 5-7, 12-15 and 17-18 are amended; and claim 11 remains withdrawn.


Response to Arguments
Applicant's arguments filed 01 June 2021 have been fully considered but they are not persuasive.  The applicant argues van Dinther fails to disclose a change trend because the wearing state of the PPG sensor is merely determined according to a comparison of the DC component of a first wavelength P1 and a second wavelength P2.  The Office respectfully disagrees.  Under the broadest reasonable interpretation of the claim, the changes in the difference between the signal values of P1 and P2 are change trends.  The wearing state is determined based on the degree to which the signal values change i.e. differ with respect to one another (see Fig. 5).  Independent claims 1, 15 and 18 as well as applicant’s arguments broadly recite a change trend but do define the change trend in such a way as to preclude the Office’s interpretation of the change trend.  Particular change trends appear to be shown in applicant’s Figure 3 (specific curves) but the features of these change trends are not in the independent claims.


Specification
The disclosure is objected to because of the following informalities: 
(1) paragraph [016] recites “tothe” in line 2
(2) paragraph [018] recites “ta difference” in line 7
(3) paragraph [058] recites “Sand” in line 9
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 5, the metes and bound of the claim limitation “two preset first signal amount thresholds are a first threshold and a second threshold” cannot be determined by the examiner.  Claim 3, from which claim 5 depends, recites “a first signal amount threshold.”  Therefore, the subsequent recitations of “the first threshold” in claim 5 lack proper antecedent basis because it is not clear which first threshold is being referenced and/or if the first thresholds are the same threshold.  In the interest of compact prosecution the Office interprets “the first threshold” in claims 3 and 5 to be referring to the same threshold.   
Regarding claim 12, the metes and bounds of the claim limitation "a type number of the light signals" cannot be determined by the examiner because it is unclear what defines a type number of a light signal.  The specification fails to define the type number.
All remaining claims are rejected due to their dependence on an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, 13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Dinther et al. (US 2017/0215747).

[Claim 1] Van Dinther discloses a method for detecting a wearing state (contact with skin) [abstract; par. 0034], characterized in that: 
the method is applied to a wearable device (wrist device like a watch or smartwatch) [par. 0034], and the wearable device comprises a light emitter (light unit, Fig. 2 #110, which can have two light emitting diodes, Fig. 2 #111-112) [par. 0036] and a light receiver (photo detector unit, Fig. 2 #120) [par. 0037]; 
the method comprises: 
controlling the light emitter to emit two types of light signals (two different wavelengths P1 (525 nm, green), P2 (630 nm, red)) to a user of the wearable device [pars. 0036, 0039]; controlling the light receiver to receive reflected light corresponding to the two types of light signals reflected by the user (the photo detector unit detects reflected light, Fig. 2 #121a, 122b, of both wavelengths P1 and P2)  [par. 0037]; and 
determining the wearing state of the wearable device according to change trends of the two types of the received reflected light (the DC component of wavelength P2 detected by the photo detector is only greater than the DC component of wavelength P1 when the wearable device is placed at a wrist of the user – the relationship between the reflected wavelengths is a change trend since it changes based on detecting the wrist versus other surfaces or no surface) [pars. 0043-0045; Fig. 5];
wherein the determining the wearing state of the wearable device according to the change trends of the two types of the received reflected light comprises: 
determining a relationship between a change trend of a difference value of the two types of the reflected light and a pre-stored change trend (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5]; and 
determining the wearing state of the wearable device according to a determination result of the change trend of the difference value of the two types of reflected light (which wavelength has a greater DC component).

[Claim 3] van Dinther discloses before determining the relationship between the change trend of the difference value of the two types of the reflected light and the pre-stored change trend, the method further comprises: 
determining a relationship between the difference value of the two types of the reflected light and a first signal amount threshold (if the DC components of the first and second wavelength P1, P2 are both below a threshold value (close to zero), the sensor is also not in contact with the skin) [par. 0047]; 
the step of determining the wearing state of the wearable device according to the determination result of the change trends comprises: 
determining the wearing state of the wearable device according to a determination result of the relationship between the difference value of the two types of the reflected light and the first signal amount threshold (determining if P1 and P2 are above the threshold) and the determination result of the change trend of the difference value (determining whether the DC component of wavelength P2 is larger than the DC component of wavelength P1) [pars. 0043-0045].

[Claim 4] van Dinther discloses the wearing state is divided into N levels, and there are N-1 first signal amount thresholds, wherein N is a natural number greater than 1 (the limitation requires only a single threshold therefore the threshold value meets the limitation because if the signal is too low the wrist device is not worn) [par. 0047].  

[Claim 6] van Dinther discloses the pre-stored change trend is represented by a feature curve [Fig. 5], and the feature curve comprises several feature partitions (Fig. 5, A1-A7); determining the relationship between the change trend of the difference value of the two types of the reflected light and the pre-e.g. A4 a wrist at rest, A5 no surface present); determining the wearing state of the wearable device according to the determination result of the change trend comprises: determining the wearing state of the wearable device according to the determined feature partition to which the difference value of two types of the reflected light belongs e.g. A4 a wrist at rest, A5 no surface present) [pars. 0044-0047].

[Claim 7] van Dinther discloses the wearing state is divided into N levels, and N is a natural number greater than 1 (e.g. 14 in Fig. 5); the method further comprises: when determining which feature partition of the several feature partitions a detection curve belongs to, determining whether the detected difference value reaches a preset second signal amount threshold (wavelength P2 being larger than wavelength P1): when the difference value does not reach the preset second signal amount threshold, determining the wearing state of the wearable device as "unsuccessful worn" (A5, no surface present) [pars. 0044-0047].

[Claim 8] Van Dinther discloses wherein the change trend of the reflected light is represented by at least one of following parameters: light intensity, light brightness, and light illuminance (changes in the intensity of the wavelengths P1 and P2 are detected by the photodetector) [Fig. 5].

[Claim 13] van Dinther discloses the wearable device further comprises an acceleration sensor (motion sensor, accelerator, accelerometer, #140); 
before the light receiver is controlled to receive the reflected light corresponding to two types of light signals reflected by the user (prior to activating the PPG sensor
controlling the acceleration sensor to detect an acceleration change (accelerometers detect acceleration changes); 
determining the wearing state of the wearable device according to the change trends of two types of the received reflected light comprises: 
determining the wearing state of the wearable device according to the change trends of two types of the received reflected light (the changes in the wavelengths P2 and P1 are used to determine contact with the wrist as explain in claim 1) and the acceleration change detected by the acceleration sensor (acceleration is used to activate the PPG sensor prior to determining a wearing state) [pars. 0038-0040].

[Claim 15] van Dinther discloses module (compute program product on a medium) [pars. 0018, 0057] for detecting a wearing state, wherein the module is applied to a wearable device (wrist device like a watch or smartwatch) [par. 0034] and comprises a light emitter (light unit, Fig. 2 #110, which can have two light emitting diodes, Fig. 2 #111-112) [par. 0036], a light receiver (photo detector unit, Fig. 2 #120) [par. 0037], and a processor (implicitly a computer is required to execute a computer program product within the device); 
wherein the processor is electrically connected with the light emitter and the light receiver respectively [par. 0018]; and 
the processor is configured to control the light emitter to emit two types of light signals to a user (wavelength P1 and P2), control the light receiver to receive reflected light corresponding to two types of light signals reflected by the user, and determine the wearing state of the wearable device according to change trends of the two types of the reflected light received by the light receiver (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5];
wherein the processor is further configured to: 
determine a relationship between a change trend of a difference value of the two types of the reflected light and a pre-stored change trend (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5]; and
determine the wearing state of the wearable device according to a determination result of the relationship (the off-skin detection unit also determines which wavelength has a greater DC component).

[Claim 17] van Dinther discloses the wearable device further comprises an acceleration sensor (motion sensor, accelerator, accelerometer, #140) connect with the processor; wherein the processor is further configured to determine the wearing state of the wearable device according to the change trends of two types of the received reflected light (the changes in the wavelengths P2 and P1 are used to determine contact with the wrist as explain in claim 1) and a value detected by the acceleration sensor (acceleration is used to activate the PPG sensor prior to determining a wearing state) [pars. 0038-0040].

[Claim 18] van Dinther discloses wearable device (wrist device like a watch or smartwatch) [par. 0034] comprising a module for detecting a wearing state (compute program product on a medium) [pars. light unit, Fig. 2 #110, which can have two light emitting diodes, Fig. 2 #111-112) [par. 0036], a light receiver (photo detector unit, Fig. 2 #120) [par. 0037], and a processor (implicitly a computer is required to execute a computer program product within the device); 
wherein the processor is electrically connected with the light emitter and the light receiver respectively [par. 0018]; and 
the processor is configured to control the light emitter to emit two types of light signals to a user (wavelength P1 and P2), control the light receiver to receive reflected light corresponding to two types of light signals reflected by the user, and determine the wearing state of the wearable device according to change trends of the two types of the reflected light received by the light receiver (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend) [pars. 0043-0045; Fig. 5];
wherein the determining the wearing state of the wearable device according to the change trends of the two types of the received reflected light comprises: 
determining a relationship between a change trend of a difference value of the two types of the reflected light and a pre-stored change trend (an off-skin detection unit, Fig. 2 #130, determines whether the DC component of wavelength P2 is larger than the DC component of wavelength P1 – the fact that a greater wavelength P2 is indicative of contact with the wrist and a greater wavelength of P1 is indicative of contact with another surface or no contact is pre-determined change trend
determining the wearing state of the wearable device according to a determination result of the relationship (the off-skin detection unit also determines which wavelength has a greater DC component).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over van Dinther et al. (US 2017/0215747) as applied to claim 1 above, in view of Shim et al. (US 2016/0287109).

[Claim 14] van Dither discloses the method of claim 1 wherein the wrist worn device comprises a heart rate sensor (#100) but does not disclose using the heart rate sensor signal to detect wearing state.
Shim discloses an analogous method for detecting wearing state using a watch type device (#100), wherein the wearable device comprising a heart rate sensor (heartbeat sensor, #144).  A signal variation and a bias of a touch interrupt signal detected from the heartbeat sensor enable a control unit (#18) to determine the watch type device is worn on the user’s wrist [pars. 0308, 0372].
.


Allowable Subject Matter
Claims 5 and 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art fails to render obvious or fairly suggest determining a change trend based on three levels of wearing state according to the difference between a red light signal and a green light signal and the relationship of the difference to preset thresholds.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792    
12 July 2021